Exhibit 10.2

 

Fiscal 2018 Form

 

AAR CORP.

 

Non-Qualified Stock Option Agreement

(“Agreement”)

 

Subject to the provisions set forth herein and the terms and conditions of the
AAR CORP. 2013 Stock Plan and the Long-Term Incentive Plan for Fiscal 2018
(together, the “Plan”), the terms of which are hereby incorporated by reference,
and in consideration of the agreements of the Grantee herein provided, AAR
CORP., a Delaware corporation (“Company”), hereby grants to the Grantee an
option, effective July 10, 2017 (“Date of Grant”) entitling the Grantee to
purchase from the Company common stock of the Company, par value $1.00 per share
(“Common Stock”), at an exercise price of $35.26, and in the number of shares
set forth in the Company’s notification of option grant letter to the Grantee
and incorporated herein by reference (“Option”), subject to the terms and
conditions set forth herein:

 

1.                                      Acceptance by Grantee.  The exercise of
the Option is conditioned upon the acceptance by the Grantee of the terms and
conditions of the Option as set forth in this Agreement.  The Grantee must
confirm acceptance of the Option and this Agreement on Morgan Stanley’s web site
(www.stockplanconnect.com).  If the Grantee does not accept the Option and this
Agreement within 30 days from the date of the notification of the Option, the
Option grant referenced herein shall expire unless the acceptance date is
extended in writing signed by the Company.

 

2.                                      Vesting Provisions.  Subject to the
provisions of paragraph 3 below, the option shall vest 331/3% on each of
July 31, 2018, July 31, 2019 and July 31, 2020, except as follows:

 

(a)                                 In General.  If the Grantee’s employment
with the Company and all Subsidiaries of the Company is terminated for any
reason other than for Retirement, death, Disability or Cause, the unvested
portion of the Grantee’s Option shall expire on the date of such termination of
employment and the vested portion of the Grantee’s Option shall continue to be
exercisable until the earlier of (i) three months after such termination of
employment or (ii) the date the Option expires in accordance with its terms.

 

(b)                                 Retirement.  If the Grantee’s employment
with the Company and all Subsidiaries of the Company is terminated by reason of
Retirement, the Option shall continue to vest and become exercisable in
accordance with its terms and may be exercised by the retired Grantee in the
same manner and to the same extent as if the Grantee had continued employment
during that period; provided, however, that (i) if the Grantee dies within three
months following Retirement but before the Option expires, paragraph
2(c)(ii) shall apply and (ii) if the Grantee dies later than three months
following Retirement but before the Option expires, the then unvested portion of
the Option shall expire on the date of such death and the vested portion of the
Option shall continue to be exercisable by the Grantee’s Successor until the
date that the Option expires by its terms.  For this purpose, “Retirement” means
the Grantee’s voluntary termination of employment, or his termination of
employment by the Company or a Subsidiary without Cause, when he has
(i) attained age 65 or (ii) attained age 55 and his age plus the number of his
consecutive years of service with the Company and Subsidiaries is at least 75.

 

--------------------------------------------------------------------------------


 

(c)                                  Death.  If (i) the Grantee’s employment
with the Company and all Subsidiaries of the Company is terminated by reason of
death or (ii) the Grantee dies within three months after the termination of
employment with the Company and all Subsidiaries for reasons other than Cause,
the unvested portion of the Option shall expire on the date of such death and
the vested portion of the Option shall continue to be exercisable until the
earlier of (i) one year after the Grantee’s death or (ii) the date the Option
expires in accordance with its terms.

 

(d)                                 Disability.  If the Grantee’s employment
with the Company and all Subsidiaries is terminated by reason of Disability, the
Option shall continue to vest and become exercisable until the earlier of
(i) one year after such termination of employment or (ii) the date the Option
expires in accordance with its terms, and during such period the Option may be
exercised by the disabled Grantee; provided, however, that if the Grantee dies
after termination of employment but prior to the date the Option expires, the
unvested portion of the Option shall expire on the date of such death and the
vested portion of the Option shall continue to be exercisable as described
herein.  For this purpose, “Disability” means the inability of the Grantee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

 

(e)                                  Cause.  If the Grantee’s employment is
terminated by the Company or any Subsidiary of the Company for Cause, the Option
shall expire immediately upon such termination of employment and no portion of
the Option shall be exercisable thereafter.  For this purpose, “Cause” means
(i) the Grantee’s dishonesty, fraud or breach of trust, gross negligence or
substantial misconduct in the performance of, or substantial nonperformance of,
his assigned duties or willful violation of Company policy, (ii) any act or
omission by the Grantee that is a substantial cause for a regulatory body with
jurisdiction over the Company to request or recommend the suspension or removal
of the participant or to impose sanctions upon the Company or the Grantee, or
(iii) a material breach by the Grantee of any applicable employment agreement
between him and the Company.  The Company shall have the sole discretion to
determine whether a Grantee’s termination of employment is for Cause.

 

(f)                                   Restrictive Covenant.  If at any time
prior to the expiration of the Option, the Grantee, without the Company’s
express written consent, directly or indirectly, alone or as a member of a
partnership, group or joint stock venture or as an employee, officer, director,
or greater than 1% stockholder of any corporation, or in any capacity engages in
any activity which is competitive with any of the businesses conducted by the
Company or its affiliated companies any time during the Grantee’s term of
employment, (i) the Option shall immediately expire and become unexercisable,
(ii) the Grantee shall forfeit and return all shares of Common Stock acquired
and then held by the Grantee pursuant to the exercise of any portion of this
Option, and (iii) the Grantee shall immediately pay to the Company an amount
equal to the appreciation realized on any shares of Common Stock acquired and
sold or otherwise disposed of in connection with the exercise of this Option, as
of the date sold.

 

3.                                      Change in Control.  In the event a
Change in Control occurs, and within two years following such Change in Control,
either the Grantee’s employment is terminated by the Company or a Subsidiary of
the Company without Cause, or the Grantee terminates his employment with the
Company and all Subsidiaries for Good Reason, then notwithstanding any

 

2

--------------------------------------------------------------------------------


 

conditions or restrictions contained in this Agreement, the outstanding Option
shall become immediately exercisable on the date of such termination of
employment with respect to all shares of Common Stock covered thereby, whether
vested or not and shall remain exercisable until the Option expires.  For this
purpose, (a) “Cause” shall have the meaning set forth in Section 2(e) above and
(b) “Good Reason” means (i) a material reduction in the nature or scope of the
Grantee’s duties, responsibilities, authority, power or functions from those
enjoyed by the Grantee immediately prior to the Change in Control, or a material
reduction in the Grantee’s compensation (including benefits), occurring at any
time during the two-year period immediately after the Change in Control, or
(ii) a relocation of the Grantee’s primary place of employment of at least 100
miles.

 

4.                                      Change in Outstanding Shares.  Any
increase or decrease in the number of outstanding shares of Common Stock of the
Company occurring through stock splits, stock dividends, stock consolidations,
spin-offs, other distributions of assets to stockholders or assumption or
conversion of outstanding Options due to an acquisition after the Date of Grant
of the Option shall be reflected proportionately in the number of shares of
Common Stock subject to the Option, and a proportionate reduction or increase,
as applicable, shall be made in the Option Price Per Share hereunder. Any
fractional shares resulting from such adjustment shall be eliminated. If changes
in capitalization other than those considered above shall occur, the Board shall
make such adjustment in the number or class of shares purchasable upon exercise
of the Option and in the Option Price Per Share as the Board in its discretion
may consider appropriate, and all such adjustments shall be conclusive upon all
persons.

 

5.                                      Exercise of Option.  Notice of an
election to exercise any portion of the Option, specifying the portion thereof
being exercised and the exercise date, shall be given by the Grantee, or the
Grantee’s personal representative in the event of the Grantee’s death or
Disability necessitating a Court approved personal representative, by notifying
Morgan Stanley pursuant to the on-line exercise procedures set forth on the AAR
2013 Stock Benefit Plan online exercise web site (www.stockplanconnect.com).

 

6.                                      Payment of Exercise Price and
Withholding.  Upon any exercise of the Option, an amount necessary to pay the
exercise price and to satisfy applicable tax withholding requirements, including
those arising under federal, state and local income tax laws, will be due and
payable at the time of exercise prior to the issuance of any shares of Common
Stock pursuant to such exercise.  The Grantee may pay the exercise price and
satisfy the minimum withholding requirements by one or more of the following
methods:  (a) in cash, (b) in cash received from a broker-dealer to whom the
Grantee has submitted an exercise notice and irrevocable instructions to deliver
the purchase price and amount of tax withholding to the Company from the
proceeds of the sale of shares of Common Stock subject to the Option, (c) by
delivery to the Company of other Common Stock owned by the Grantee that is
acceptable to the Company, valued at its fair market value on the date of
exercise, (d) by certifying to ownership by attestation of such previously owned
Common Stock, or (e) by having shares withheld from the Common Stock otherwise
distributable to the Grantee upon exercise of the Option. A Grantee’s election
pursuant to the preceding sentence must be made at the time of exercise of such
Option and must be irrevocable.  Payment shall be made pursuant to the online
procedures set forth on the AAR 2013 Stock Benefit Plan online website through
Morgan Stanley (www.stockplanconnect.com).

 

3

--------------------------------------------------------------------------------


 

7.                                      Option Not Transferable.  The Option may
be exercised only by the Grantee during the Grantee’s lifetime and may not be
transferred other than by will, the applicable laws of descent or distribution,
or an assignment subject to and meeting the requirements of the Plan and made in
accordance with Company procedures in effect from time to time for approval by
the Company and consummation of the assignment (copies of procedures and forms
are available from the Corporate Secretary upon request). The Option shall not
otherwise be transferred, assigned, pledged or hypothecated for any purpose
whatsoever and is not subject, in whole or in part, to execution, attachment, or
similar process. Any attempted assignment, transfer, pledge or hypothecation or
other disposition of the Option, other than in accordance with the terms set
forth herein, shall be void and of no effect.

 

8.                                      No Rights as a Stockholder.  Neither the
Grantee nor any other person entitled to exercise the Option under the terms
hereof shall be, or have any of the rights or privileges of, a stockholder of
the Company in respect of any of the shares of Common Stock issuable on exercise
of the Option, unless and until such shares shall have been actually issued.

 

9.                                      Recoupment.  Notwithstanding any other
provision of this Agreement, to the extent required by applicable law, including
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or pursuant to
the Company’s policy as may be in effect, the Company shall have the right to
seek recoupment of all or any portion of an Option (including by forfeiture of
the then outstanding and unexercised portion of the Option (whether vested or
unvested) or by the Grantee’s remittance to the Company of Common Stock acquired
on exercise of the Option or of a cash payment for the value thereof).  The
value with respect to which such recoupment is sought shall be determined by the
Company.  The Company shall be entitled, as permitted by applicable law, to
deduct the amount of such payment from any amounts the Company may owe to the
Grantee.

 

10.                               Miscellaneous.

 

(a)                                 In the event the Option shall be exercised
in whole or in part, the number of Shares of Common Stock subject to the Option
shall be reduced accordingly.

 

(b)                                 When the Option expires, such expiration
shall occur at the Company’s close of business on the date of expiration.

 

(c)                                  The Option shall be exercised only in
accordance with such Company administrative procedures as may be in effect from
time to time.

 

(d)                                 The Option and this Agreement shall be
construed, administered and governed in all respects under and by the laws of
the State of Illinois.

 

(e)                                  Capitalized terms used herein and not
defined herein will have the meanings set forth in the Plan or the notification
of grant letter.

 

(f)                                   Nothing in the Option shall confer on the
Grantee any right to be or to continue in the employ of the Company or any of
its Subsidiaries or shall interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the employment of the Grantee at any time
for any reason or no reason.

 

4

--------------------------------------------------------------------------------


 

(g)                                  This Agreement has been examined by the
parties hereto, and accordingly the rule of construction that ambiguities be
construed against a party which causes a document to be drafted shall have no
application in the construction or interpretation hereof. If any part of this
Agreement is held invalid for any reason, the remainder hereof shall
nevertheless remain in full force and effect.

 

(h)                                 This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and any prior
understanding or representation of any kind antedating this Agreement concerning
such subject matter shall not be binding upon either party except to the extent
incorporated herein; provided, however, that this Agreement, including paragraph
2, shall be subject to the provisions of any written employment or severance
agreement that has been or may be executed by the Grantee and the Company, and
the provisions in such employment or severance agreement concerning the Option
shall supercede any inconsistent or contrary provision of this Agreement.  No
consent, waiver, modification or amendment hereof, or additional obligation
assumed by either party in connection herewith, shall be binding unless
evidenced by a writing signed by both parties and referring specifically hereto.
No consent, waiver, modification or amendment with respect hereto shall be
construed as applicable to any past or future events other than the one in
respect of which it was specifically made.

 

(i)                                     This Agreement shall be construed
consistent with the provisions of the Plan and in the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control and any terms of this Agreement which conflict with Plan
terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s General Counsel: 630/227-2050; fax 630/227-2059.

 

5

--------------------------------------------------------------------------------